Waltman v Time Warner Inc. (2017 NY Slip Op 00571)





Waltman v Time Warner Inc.


2017 NY Slip Op 00571


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Friedman, J.P., Richter, Saxe, Moskowitz, Kapnick, JJ.


162168/14 2901A 2901

[*1] Greg Waltman, Plaintiff-Appellant, The G1 Quantum Fund, Plaintiff,
vTime Warner Inc., et al., Defendants-Respondents.


Greg Waltman, appellant pro se.
Davis Wright Tremaine LLP, New York (Jeremy A. Chase of counsel), for respondents.

Appeals from orders, Supreme Court, New York County (Debra A. James, J.), entered May 21, 2015 and October 2, 2015, which granted defendants' respective motion to dismiss the complaint and enjoined the individual plaintiff from initiating any further litigation on any claim against defendants without prior approval of the Administrative Judge of the court in which plaintiff seeks to bring further litigation, deemed to be appeals from the subsequent judgments (CPLR 5501[c]), same court and Justice, entered February 10, 2016, and August 18, 2016 dismissing the complaint, and as so considered, said judgments unanimously affirmed, without costs.
Plaintiffs' complaint is barred under res judicata, since a judgment on the merits exists from a prior action between the same parties involving the same subject matter (Matter of Hunter, 4 NY3d 260, 269 [2005]).
The motion court properly enjoined the individual plaintiff to the extent indicated (Matter of Sud v Sud, 227 AD2d 319, 319 [1st Dept 1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK